Fourth Court of Appeals
                                           San Antonio, Texas
                                                   April 27, 2022

                                               No. 04-22-00088-CR

                                           Juan Manuel GONZALEZ,
                                                   Appellant

                                                          v.

                                              The STATE of Texas,
                                                    Appellee

                        From the 341st Judicial District Court, Webb County, Texas
                                   Trial Court No. 1989CRA000237D3
                          Honorable Elma Teresa Salinas Ender, Judge Presiding 1

                                                      ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

           It is so ORDERED on April 27, 2022.


                                                            _____________________________
                                                            Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2022.

                                                            _____________________________
                                                            Michael A. Cruz, Clerk of Court




1
    Beckie Palomo is the current presiding judge of the 341st District Court in Webb County.